Title: From James Madison to Robert Mackay, 1 September 1820
From: Madison, James
To: Mackay, Robert


                
                    Dr. Sir
                    Montpr. Sepr. 1. 1820
                
                I inclose a Bill on Mr. Maury for £100 Sterling which will cover your advance of $300. and leave a balance of  , which if convenient I shall be glad of by our Court day for this month. I have ventured to draw for that much, as the bill is at 60 days & as I rely on the quality of the Tobo. I have sent, and the amount of the ensurance, to make the payment safe. I have written for a few articles, to come out of the proceeds, of the Tobo. which in case of its deficiency will not be sent, or be provided for by a draft on me. Friend[l]y respects
                
                    J. M
                
            